Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following a Non-Final Rejection dated February 17, 2022.   A series of interviews were held in this case beginning on May 25, 2022 to discuss both §§101 and 103.  Following the interview on May 31, 2022, the Examiner agreed to provide certain amendments that could possibly place the application in condition for allowance.  Following a subsequent search, a proposed amendment was provided by the Examiner and discussed on June 2, 2022.   Agreement was reached and Joel Youngs, Applicant’s attorney, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
	Accordingly, Claims 1 – 20 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  
	A statement of Reasons for Allowance is set forth below.
	
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Joel Youngs, Applicant’s Attorney of Record, on June 2, 2022.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 	

	1. (Currently Amended) A method for distributing risk rules for making credit account approval and authorization decisions for transactions between a customer of a store having a first brand, the customer having a credit account with the store, the method comprising: 
	developing, by a main rules computing system, a main set of rules comprising a full set of rules for making approval and authorization credit decisions;
	developing, by the main rules computing system, a plurality of subsets of the main rules for approving or authorizing credit account transactions for a plurality of brands, wherein each subset of rules comprises simplified criteria selected by each brand for making approval or authorization credit decisions for transactions executed at the stores of each brand, wherein the criteria are based on credit-related metrics relating to the customers of each store;
	authorizing, by the main rules computing system, an electronic distribution of a first subset of the main rules to a store’s POS computer system of the first brand; 
	pre-fetching and storing, by the store’s POS computer system, transactional context information relating to the customer, wherein the transactional context information comprises customer account information and customer credit data; 
	receiving, at [[a]] the store’s POS computer system, [[a]] the first subset of the main rules from the main rules computing system; 
	determining, at the store’s POS computer system, that an electronic communication to the main rules computing system is disrupted; 
	utilizing, at the store’s POS computer system, using the customer transactional context information, the first subset of the main rules to make at least one credit account decision relating to the customer while said electronic communication to said main rules computing system is disrupted, wherein the decision is based on the best customer transactional context information available at the time; 
	determining, at the store’s POS computer system, that said electronic communication to said main rules computing system is operational; 
	providing, from said store’s POS computer system and to said main rules computing system and after said determining that the electronic communication to the main rules computing system is operational, a reconciliation data file including the at least one credit account decision made by the store’s POS computer system; 
	analyzing, by the main rules computing system, the reconciliation data file, using the main , wherein the analyzing comprises determining if the POS computer system in said reconciliation data file should be corrected or modified, wherein the correction or modification comprises credit related changes to the transaction involving the customer; and
	modifying, at said main rules computing system, said at least one credit account decision received from said store’s POS computer system, based on said analysis of said at least one credit account decision in light of said [[full]] main set of rules.

	2. (Currently Amended) The method of Claim 1, wherein receiving the first subset of the main rules comprises:
	receiving at least one authorization rule; 
	receiving at least one acquisition rule; and 
	receiving at least one private label rule.

	3. (Currently Amended) The method of Claim 1, wherein receiving the first subset of the main rules comprises:
	receiving at least one risk rule; 
	receiving at least one credit limit assignment rule; 
	receiving at least one account number having a credit limit assignment rule; and
	receiving at least one authorization amount available by account rule.

	4. (Currently Amended) The method of Claim 1, further comprising: 
	automatically determining that the electronic communication to the main rules computing system is disrupted after a pre-defined number of failed attempts to contact the main rules computing system.

	5. (Currently Amended) The method of Claim 1, further comprising: 
	automatically determining that the electronic communication to the main rules computing system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules computing system.

	6. (Currently Amended) The method of Claim 1, wherein receiving the first subset of the main rules further comprises:
	receiving a light version of an underlying proprietary methodology in an encrypted format.

	7. (Currently Amended) The method of Claim 6, further comprising:
	receiving the first subset of the main rules at a proprietary device communicatively coupled with said store’s POS computer system, wherein any data stored on said proprietary device is inaccessible by any other electronic device at said store’s POS computer system.

	8. (Currently Amended) A non-transitory computer-readable medium for storing instructions, the instructions comprising: 
	one or more instructions which, when executed by one or more processors of a store’s POS computer system, cause one or more processors to:
	receive, at the store’s POS computer system and from a main rules computing system, a first subset of main rules of a main set of rules developed by said main rules computing system, the main set of rules comprising a full set of rules for making approval and authorization credit decisions, a plurality of subsets of the main rules developed by said main rules computing system, said plurality of subsets of the main rules for approval or authorization of credit account transactions for a plurality of brands, wherein each subset of rules comprises simplified criteria selected by each brand for making approval or authorization credit decisions for transactions executed at the stores of each brand, wherein the criteria are based on credit-related metrics relating to customers of each store, wherein the main rules computing system authorized an electronic distribution of the first subset of the main rules to the store’s POS computer system of a first brand;  
	pre-fetch and store transactional context information relating to a customer, wherein the transactional context information comprises customer account information and customer credit data;
	access a first subset of a main set of rules received from a [[full]] main set of rules at a main rules computing system; 
	determine that an electronic communication to the main rules computing system is disrupted; 
	utilize, using the customer transactional context information, the first subset of the main rules to make at least one credit account decision relating to the customer while said electronic communication to said main rules computing system is disrupted, wherein the decision is based on the best customer transactional context information available at the time; 
	determine that said electronic communication to said main rules computing system is operational; 
	provide, to said main rules computing system and after said determination that the electronic communication to the main rules computing system is operational, a reconciliation data file including the at least one credit account decision made by the store’s POS computer system; 
	use said [[full]] main set of rules at said main rules computing system to analyze said reconciliation data file, wherein the analysis comprises a determination of whether said at least one credit account decision received from said store’s POS computer system in said reconciliation data file should be corrected or modified, wherein the correction or modification comprises credit related changes to the transaction involving the customer; and
	modify, at said main rules computing system, said at least one credit account decision received from said store’s POS computer system, based on said analysis of said at least one credit account decision in light of said [[full]] main set of rules. 

	9. (Currently Amended) The non-transitory computer-readable medium of Claim 8, where the first subset of the main rules comprises: at least one authorization rule; at least one acquisition rule; and at least one private label rule.

	10. (Currently Amended) The non-transitory computer-readable medium of Claim 8, where the first subset of the main rules comprises: at least one risk rule; at least one credit limit assignment rule; at least one account number having a credit limit assignment rule; and at least one authorization amount available by account rule.

11. (Currently Amended) The non-transitory computer-readable medium of Claim 8, where the one or more instructions further cause one or more processors to:
automatically determine that the electronic communication to the main rules computing system is disrupted after a pre-defined number of failed attempts to contact the main rules computing system.

12. (Currently Amended) The non-transitory computer-readable medium of Claim 8, where the one or more instructions further cause one or more processors to:
automatically determine that the electronic communication to the main rules computing system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules computing system.

13. (Currently Amended) The non-transitory computer-readable medium of Claim 8, wherein the first subset of the main rules are in an encrypted format, the first subset of the main rules comprising a light version of an underlying proprietary methodology.

14. (Currently Amended) The non-transitory computer-readable medium of Claim 8, where the one or more instructions further cause one or more processors to:
utilize the first subset of the main rules via a proprietary device communicatively coupled with said store’s POS computer system, wherein any data stored on said proprietary device is inaccessible by any other electronic device at said store’s POS computer system.

15. (Currently Amended) A system comprising:
a main rules computing system comprising:
	a memory;
	an electronic communications capability; 
	a storage, to store a [[full]] main set of rules; and
	one or more processors to:
	develop a main set of rules comprising a full set of rules for making approval and authorization credit decisions;
	develop a  plurality of subsets of the main rules for approving or authorizing credit account transactions for a plurality of brands, wherein each subset of rules comprises simplified criteria selected by each brand for making approval or authorization credit decisions for transactions executed at the stores of each brand, wherein the criteria are based on credit-related metrics relating to customers of each store; and
	 authorize an electronic distribution of a first subset of the main rules to a store’s POS computer system of a first brand; and
said store’s POS computer system comprising:
	a memory; and
	one or more processors to:
	pre-fetch and store transactional context information relating to a customer, wherein the transactional context information comprises customer account information and customer credit data; 
	receive first subset of the main rules computing system; 
	determine that an electronic communication to the main rules computing system is disrupted; 
	utilize, using the customer transactional context information, the first subset of the main rules to make at least one credit account decision relating to the customer while said electronic communication to said main rules computing system is disrupted, wherein the decision is based on the best customer transactional context information available at the time; 
	determine that said electronic communication to said main rules computing system is operational; and
	provide, from said store’s POS computer system and to said main rules computing system and after said determination that the electronic communication to the main rules computing system is operational, a reconciliation data file including the at least one credit account decision made by the store’s POS computer system;
	said one or more processors of said main rules computing system to: 
	use said [[full]] main set of rules to analyze said reconciliation data file, wherein the analysis comprises a determination of whether said at least one credit account decision received from said store’s POS computer system in said reconciliation data file should be corrected or modified, wherein the correction or modification comprises credit related changes to the transaction involving the customer; and
	modify said at least one credit account decision received from said store’s POS computer system, based on said analysis of said at least one credit account decision in light of said [[full]] main set of rules. 

16. (Currently Amended) The system of Claim 15, where the first subset of the main rules comprises: at least one authorization rule; at least one acquisition rule; and at least one private label rule.

17. (Currently Amended) The system of Claim 15, where the first subset of the main rules comprises: at least one risk rule; at least one credit limit assignment rule; at least one account number having a credit limit assignment rule; and at least one authorization amount available by account rule.

18. (Currently Amended) The system of Claim 15 where the one or more processors of said store’s POS computer system are further to:
automatically determine that the electronic communication to the main rules computing system is disrupted after a pre-defined number of failed attempts to contact the main rules computing system.

19. (Currently Amended) The system of Claim 15 where the one or more processors of said store’s POS computer system are further to:
automatically determine that the electronic communication to the main rules computing system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules computing system.

20. (Currently Amended) The system of Claim 15 where said store’s POS computer system comprises:
a proprietary device communicatively coupled with said store’s POS computer system, 
	the proprietary device to store said first subset of the main rules; and
	any data stored on said proprietary device is inaccessible by any other electronic device at said store’s POS computer system.
	



Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method for distributing a subset of fraud detection rules – or a “light” set of rules – to local processing terminals such as a POS terminal at a merchant’s retail location, in the event that a “main” or “full” set of fraud detection rules are not available.  This could occur when a main server goes down or there is a storm or power outage or the like.
	Credit account systems will have a main rules system. This is the system that authorizes purchases, makes credit account approval and denial decisions, sets credit account limits, and the like. However, if communication with the main rules system goes down, a store that uses the main rules system will not be able to perform any authorized credit purchases or provide any customers with the opportunity to apply for a store credit account.  This is a big problem that seems to happen all the time.
	The claimed invention provides a method and system for distributing a “light” version of rules and authorization to one or more brands (i.e. “stores” of a brand name), so that if the main rules system goes down, the “light” rules that have been distributed to the brand can be to provide some reduced level of throughput instead of having the brand just turning down all aspects of credit authorization, approval and the like when the main rules system is down. 
	Importantly, the claimed invention provides an approach for distributed rules which differs significantly from the conventional processes. In conventional approaches, if the main rules system was down, there was no ability for a brand name store to perform any credit related purchases, open any new credit accounts, or the like. As such, any communication disruption (whether accidental, weather related, purposeful (e.g., a denial of service attach) between the brand name store and the main rules system resulted in lost sales and frustration across the board. However, the embodiments described herein provide a distributed “light” rules system that allows some level of decisions to be made at the brand name store when communication between the brand name store and the main rules system is disrupted. 

	§101 Withdrawal of Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
		A. Statutory Categories
		Independent Claim 1 is a method claim and therefore falls into the category of a “process.”  Claim 8 recites a non-transitory CRM and falls into the category of machine/manufacture.   Claim 15 is a system claim and it recites various hardware components such as a “memory” and a “processors.”  This claim therefore falls into the category of machine/manufacture.  
		B. The Claim Recites an Abstract Idea
		Claim 1 is illustrative of the recitation of an abstract idea.
		Claim 1 recites – either in a previous version or in the Amendment -  the limitation:
	“developing, by a main rules computing system, a main set of rules comprising a full set of rules for making approval and authorization credit decisions;“
5


	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods. 
	In this case, the fundamental economic principle or practice is the common practice of developing a main or full set of rules for detecting fraud in a credit related decision in a payment card transaction scenario.  Such rules-based fraud detection is very common.  It occurs every day, millions of times each day. Many transactions are “accepted,” some are “decline,” and some are transmitted to a human analyst.  
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
	C.	The Claim Integrates the Abstract Idea into a Practical Application
		However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized  hardware components including a main rules computing system and a POS computing system.  Furthermore, these components and the recited hardware components are recited as interacting in significant and specific ways.  Thus, the claim recites interaction between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
A method for distributing risk rules for making credit account approval and authorization decisions for transactions between a customer of a store 
the customer having a credit account with the store, 
developing, by a main rules computing system, a main set of rules comprising a full set of rules for making approval and authorization credit decisions;
developing, by the main rules computing system, a plurality of subsets of the main rules for approving or authorizing credit account transactions for a plurality of brands, 
each subset of rules comprises simplified criteria selected by each brand for making approval or authorization credit decisions for transactions executed at the stores of each brand, 
the criteria are based on credit-related metrics relating to the customers of each store;
authorizing an electronic distribution of a first subset of the main rules to a store’s POS computer system of the first brand; 
pre-fetching and storing transactional context information relating to the customer, 
the transactional context information comprises customer account information and customer credit data; 
receiving the first subset of the main rules from a full set of rules at a the main rules computing system; 
determining that an electronic communication to the main rules computing system is disrupted; 
utilizing the first subset of the main rules to make at least one credit account decision relating to the customer while said electronic communication to said main rules computing system is disrupted, 
the decision is based on the best customer transactional context information available at the time; 
determining that said electronic communication to said main rules computing system is operational; 
providing a reconciliation data file including the at least one credit account decision to the main rules made by the store’s POS computer system; 
analyzing the reconciliation data file, using the main said full set of rules, wherein the analyzing comprises determining if the said main rules system to analyze said at least one credit account decision received from said store’s POS computer system in said reconciliation data file should be corrected or modified,
the correction or modification comprises credit related changes to the transaction involving the customer; 
modifying said at least one credit account decision received from said store’s POS computer system, based on said analysis of said at least one credit account decision in light of said main set of rules.


	
		D.	The Claims are Eligible 
		The limitations identified above constitute an improvement to the technology of automated rule-based credit decisions.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, allowing credit decisions to continue to be made despite outages in power, server function, and the like.  In addition, a “reconciliation file” is created and used to update the main server records once power is restored.  Moreover, the subset of rules distributed to the brand stores are “brand dependent.”  That is, each store/brand can select that set of “light” rules that it wishes to deploy in the event of a power outage or server disruption.
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problems discussed at least at [0002] and [0012] of Applicant’s specification in that the improvement allows for an improved rule distribution system.  
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of fraud rule distribution.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components.  Accordingly, the claimed simulation system solves the technical problem mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
		E.	The Claim Recites Significantly More than the Abstract Idea
		This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  
	The claims are therefore eligible under §101.  

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed process which includes a method and system for distributing a “light” version of rules and authorization to one or more brands (i.e. “stores” of a brand name), so that if the main rules system goes down, the “light” rules that have been distributed to the brand store POS computing system can provide some reduced level of throughput instead of having the brand just turning down all aspects of credit authorization, approval and the like when the main rules system is down. 
	Importantly, the claimed invention provides an approach for distributed rules which differs significantly from the conventional processes. In conventional approaches, if the main rules system was down, there was no ability for a brand name store to perform any credit related purchases, open any new credit accounts, or the like. As such, any communication disruption (whether accidental, weather related, purposeful (e.g., a denial of service attach) between the brand name store and the main rules system resulted in lost sales and frustration across the board. However, the embodiments described herein provide a distributed “light” rules system that allows some level of decisions to be made at the brand name store when communication between the brand name store and the main rules system is disrupted. Once communication is restored, a reconciliation file is analyzed.  In some cases, the decisions made by the local POS system may be modified or reversed.  
	Therefore, the prior art of record fails to teach or suggest the above system and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   

  The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent Publication No. 2020/0394659 to Ou et al.  This reference is relevant to the features of a modified set of fraud rules that can be selected by a merchant.
U.S. Patent No. 10,375,078 to Burke et al.  This reference is relevant to the features of managing rules by a merchant.
U.S. Patent No. 9,760,861 to Boding et al.  This reference is relevant to the features of an engine for populating rules.
PCT Patent Publication No. WO 2018/193085 to Caelen et al.  This reference is relevant to the features of fraud detection rules which deploy when a system is down.
Japanese Patent Publication No. JP 2004/86915 to Shear et al.  This reference is relevant to the features of multiple rule sets for avoiding failures in computing systems.

Non-Patent Literature:
	Wasserkrug et al., “Efficient Processing of Uncertain Events in Rule-Based Systems,” IEEE Transactions on Knowledge and Data Engineering, Vol. 24, No. 1, Jan. 2012
	Guo et al., “Fraud Risk Monitoring System for E-Banking Transactions,” 2018 IEEE 16th International Conference on Dependable, Automatic and Secure Computing, 2018
	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Bishop is considered the closest.  Bishop is in the same field of endeavor as the claimed invention and relates to using a condensed set of rules for local processing.  However, these rules are not necessarily deployed in a power outage or “server down” situation.   There are no specific subset of rules which are “brand specific.”  Nor is there a reconciliation file for updating or modifying the decisions made by the local POS computing stations. 
	Thus, this reference fails to teach or suggest the claimed process which includes 

a brand specific subset of rules which is distributed in advance or on a schedule and only deployed in the event the main set of rules is unavailable to the local brand store.  
	With respect to Non-Patent Literature, the publication by Wasserkrug is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention relating to a subset of rules deployed in advanced and selected by a specific brand merchant.  This publication deals with back up computing and not a subset of fraud detection rules.  
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

June 4, 2022/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691